WELCH, Judge,
dissenting.
I continue to adhere to my belief that Anthony Lane’s death sentence was not imposed following a correct consideration *1154of the evidence regarding mental retardation. For the reasons I set forth in my dissent to this Court’s original opinion, I believe that Lane established adaptive deficiencies in more than two skill areas of adaptive functioning and, thus, that Lane is exempt from the imposition of a death sentence. See Lane v. State, 169 So.3d 1076 (Ala.Crim.App.2013) (Welch, J., dissenting). Moreover, I continue to believe, as I asserted in my dissent, that Lane’s journal containing his drawings and rap lyrics was inadmissible evidence of Lane’s guilt, and its admission constituted reversible error. Accordingly, I respectfully dissent.